                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Label Matrix for local noticing        1stMailing
                                           Global Capital
                                                    MatrixLLC Page 1 of 20 AMY & BRANDON ABEL
0976-1                                  1250 E Hallandale Beach Blvd       4041 E. 66 N
Case 18-00851-TLM                       Hallandale, FL 33009-4634          RIGBY ID 83442-4906
District of Idaho
Boise
Fri May 29 10:03:48 MDT 2020
Abigail J Christensen                   (p)ACE FUNDING SOURCE              Adam King
115 E 1st N                             366 N BROADWAY                     896 Everette Place
downstairs                              JERICHO NY 11753-2025              1
Rexburg, ID 83440-1613                                                     Rexburg, ID 83440-5451


Adam Pasley                             Adam Rampton                       Adam Salley
878 Everette Place                      193 S 1060 E                       952 Anne Street
1                                       American Fork, UT 84003-2385       3
Rexburg, ID 83440-5431                                                     Rexburg, ID 83440-5238


Adam Wilhoite                           Adam and Laura Ferguson            Adam and Tami Brubaker
49 E Main Street                        7515 185th Avenue E                PO Box 574
2                                       Bonney Lake, WA 98391-7015         Island Park, ID 83429-0574
Saint Anthony, ID 83445-1552


Adrianna Santiago                       Alan Melanie Gordon                Alan Moss
49 E Main Street                        125 E Moody Road                   49 E Main Street
9                                       F125ON                             3
Saint Anthony, ID 83445-1552            Rexburg, ID 83440-5165             Saint Anthony, ID 83445-1552


Alberto Yuri Puente                     Aldo Andres Garcia                 Alee Nathaniel Noland
234 W 1st S                             952 Anne Street                    465 Countryside Avenue
210                                     4                                  Rexburg, ID 83440-5106
Rexburg, ID 83440-1898                  Rexburg, ID 83440-5238


Aleena Spencer Wadsworth                Alex Bartholomew                   Alex Scharf
624 Valinda Lane                        36 N Bridge Street                 936 Anne Street
Rexburg, ID 83440-2358                  2                                  4
                                        Saint Anthony, ID 83445-2129       Rexburg, ID 83440-5236


Alexa Andrea Schwab                     Alexa Cody Weaver                  Alexander Colby
513 Countryside Avenue                  565 Pioneer Road                   355 W 2nd S
Rexburg, ID 83440-5338                  155                                203
                                        Rexburg, ID 83440-4987             Rexburg, ID 83440-2181


Alexandra David Jackman                 Alexis Grant Quigley               Alexis Justin Burt
952 Anne Street                         707 S 5th W                        133 1/2 E 1 S
3                                       3303                               P133 1/2ET
Rexburg, ID 83440-5238                  Rexburg, ID 83440-5222             Rexburg, ID 83440


Alexis Potter                           Alisa Brandon Pelfrey              Alisha Dionte Murrell
900 Everett                             880 Everette Place                 355 W 2nd S
1                                       4                                  201
Rexburg, ID 83440-3801                  Rexburg, ID 83440-5432             Rexburg, ID 83440-2181
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Alivia Delmont Wirig                   Allen and Laura
                                         Mailing       Stephenson
                                                    Matrix     Page 2 of 20 Allison Andrew Clark
595 Countryside                         29504 E Stringtown Road              888 Everette Place
Rexburg, ID 83440-5338                  Greenwood, MO 64034-8218             Unit 4
                                                                             Rexburg, ID 83440-5447


Allison Braun                           Allyson Cameron Blackwell            Alysia Andrew Fabis
501 Countryside                         269 Ricks Avenue                     520 W 7th S #113
B501OY                                  H269EN                               H520EL
Rexburg, ID 83440-5338                  Rexburg, ID 83440-1631               Rexburg, ID 83440-2476


Alyssa Justin Herbst                    Alyssa Kyle Frizzell                 Amanda Christopher Johnson
463 Countryside                         887 Everett Place                    234 W 1st S
D463AL                                  3                                    214
Rexburg, ID 83440-5106                  Rexburg, ID 83440-3845               Rexburg, ID 83440-4716


Amanda Justin DeLora                    Amanda Tyler Madsen                  Amanda Berchtold
42 W 1st N                              234 W 1st S                          920 Anne Street
F42ER                                   110                                  2
Rexburg, ID 83440-1507                  Rexburg, ID 83440-1888               Rexburg, ID 83440-5234


Amanda Chapdelaine                      Amber Burt                           Amber Casper
888 Everette Place                      310 N 6th W                          49 E Main Street
Unit 4                                  3                                    #6
Rexburg, ID 83440-5447                  Saint Anthony, ID 83445-1353         Saint Anthony, ID 83445-1552


Amber Olds                              Amberlee Bryton Lee                  Amie Justin Pixton
896 Everette Place                      707 S 5th W                          707 S 5th W
1                                       2903                                 1101
Rexburg, ID 83440-5451                  Rexburg, ID 83440-5221               Rexburg, ID 83440-5216


Amy Brandon Abel                        Amy Trevor Williams                  Amy Cluff-Sweet
202 N 4000 E                            234 W 1st S                          127 S 4th W
G202RO                                  111                                  3
Rigby, ID 83442-5752                    Rexburg, ID 83440-4715               Rexburg, ID 83440-1988


Ana Spencer Johnson                     Andrea William Blauer                Andrea Badilla
355 W 2nd S                             860 S 5th W                          884 Everette Place
501                                     25                                   Unit 1
Rexburg, ID 83440-2284                  Rexburg, ID 83440-5186               Rexburg, ID 83440-5445


Andres Garcia                           Andres Garcia                        Andrew Danielle Stockle
234 W 1st S                             355 W 2nd S                          127 S 4th W
202                                     100                                  2
Rexburg, ID 83440-1898                  Rexburg, ID 83440-2181               Rexburg, ID 83440-1988


Andrew Trudie Taylor                    Andrew Hatch                         Andrew Pinkston
234 S 1st S                             960 Anne Street                      49 E Main Street
104                                     1                                    8
Rexburg, ID 83440                       Rexburg, ID 83440-5239               Saint Anthony, ID 83445-1552
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31        Desc
Andrew Reid                            Andrew SimmonsMatrix Page 3 of 20
                                         Mailing                          Andrew Sweet
952 Anne Street                         888 Everette Place                 127 S 4th W
1                                       Unit 4                             3
Rexburg, ID 83440-5238                  Rexburg, ID 83440-5447             Rexburg, ID 83440-1988


Andrews Souza                           Angela Seth Walton                 Angelina Olivas
149 E 3rd S                             557 Countryside Avenue             900 Everett
3A                                      Rexburg, ID 83440-5338             1
Rexburg, ID 83440-2246                                                     Rexburg, ID 83440-3801


Annette Conrad Belnap                   Annie Rylan Houser                 Annie Cauble
471 W 1st N                             264 N 3rd E #605                   264 N 3rd E #605
#2 - downstairs                         Rexburg, ID 83440-1677             S264IN-605
Rexburg, ID 83440-1405                                                     Rexburg, ID 83440-1677


April Estuardo Sosa                     Arcarius LLC                       Ariel Bouskila
355 W 2nd S                             2125 Center Ave.                   40 Exchange Place Ste. 1306
401                                     Fort Lee, NJ 07024-5811            New York, NY 10005-2743
Rexburg, ID 83440-2284


Arielle david Batchelor                 Ashlee Curtis Boal                 Ashlee Michaelson
884 Everette Place                      894 Everette Place                 912 Anne Street
Unit 2                                  3                                  3
Rexburg, ID 83440-5445                  Rexburg, ID 83440-5450             Rexburg, ID 83440-5233


Ashley Brandon Sharon                   Ashley Mike Duckworth              Ashley Ricks Munn
264 N 3rd E                             264 N 3rd E #605                   264 N 3rd E
304                                     S264IN-605                         204
Rexburg, ID 83440-1673                  Rexburg, ID 83440-1677             Rexburg, ID 83440-1673


Ashlie Miller                           Ashlyn Eric Peterson               Ashlyn Kennedy
886 Everette Place                      944 Anne Street                    707 S 5th W
Unit 1                                  2                                  3303
Rexburg, ID 83440-5446                  Rexburg, ID 83440-5237             Rexburg, ID 83440-5222


Aubrey Taylor Burr                      Austin Emili Rawlings              Austin Kailin Walker
885 Capital Lane                        880 Everette Place                 707 S 5th W
N885IS                                  3                                  1100
Rexburg, ID 83440-5312                  Rexburg, ID 83440-5432             Rexburg, ID 83440-5216


Austin Barrus                           Austin Dedmon                      Austin James
234 W 1st S                             431 S 2nd W                        234 W 1st S
7                                       #1-A                               111
Rexburg, ID 83440-1884                  Rexburg, ID 83440-2310             Rexburg, ID 83440-4715


Austin Jensen                           Autumn Zachary Kraus               Autumn Hansen
707 S 5th W                             642 Sunflower                      328 W 2nd S
3203                                    Rexburg, ID 83440-3287             4
Rexburg, ID 83440-5221                                                     Rexburg, ID 83440-2132
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Bailey Isaac Despain                   Bankruptcy
                                         MailingEstate of Paradigm
                                                  Matrix     Page  Property
                                                                     4 of 20Solut Barbara Lawrence Forte
707 S 5th W                             c/o Gary L. Rainsdon                      348 N 1600 E
2002                                    P. O. Box 566                             M348AT
Rexburg, ID 83440-5218                  Twin Falls, Idaho 83303-0566              Saint Anthony, ID 83445-5114


Barratt Barson                          Bayleigh Nielson                          Beau Kassidy Hammond
602 trejo                               318 Pioneer Road                          646 Sunflower Road
B602AT                                  102-A                                     C646OL
Rexburg, ID 83440-2579                  Rexburg, ID 83440-5255                    Rexburg, ID 83440-3287


Benjamin Kendrick                       Benjamin Smith                            Beth Richardson
355 W 2nd S                             115 E 1st N                               355 W 2nd S
302                                     downstairs                                302
Rexburg, ID 83440-2284                  Rexburg, ID 83440-1613                    Rexburg, ID 83440-2284


Blake Carissa Russell                   Blake Kaitlyn Campbell                    Blake Whittingslow
912 Anne Street                         892 Everette Place                        936 Anne Street
2                                       Unit 2                                    2
Rexburg, ID 83440-5233                  Rexburg, ID 83440-5449                    Rexburg, ID 83440-5236


Blanca Lopez                            Bonnie Christopher Mobley                 Boyd Madalyn Querubin
707 S 5th W                             936 Anne Street                           898 Everett Place
2903                                    4                                         1
Rexburg, ID 83440-5221                  Rexburg, ID 83440-5236                    Rexburg, ID 83440-5463


Braden Chelsea Grawrock                 Braden Kylie Owens                        Brady Abbott
884 Everette Place                      264 N 3rd E                               707 S 5th W
Unit 4                                  305                                       1103
Rexburg, ID 83440-5445                  Rexburg, ID 83440-1673                    Rexburg, ID 83440-5216


Brady Maughan                           Brandon Jamie Curtis                      Brandon Kendra Nielson
634 Lilac                               471 W 1st N                               637 Trejo Street
Rexburg, ID 83440-1746                  #1 - upstairs                             Rexburg, ID 83440-2579
                                        Rexburg, ID 83440-1405


Brandon Monica Smith                    Brandon Lewis                             Brandon Spragg
965 S Teton Avenue                      227 N 1900 E                              127 S 4th W
Sugar City, ID 83448-5040               Rexburg, ID 83440-2904                    1
                                                                                  Rexburg, ID 83440-1988


Brandyn Caitlyn Koogler                 Braque Steed                              Brenda Perez
880 Everette Place                      882 Everette Place                        952 Anne Street
4                                       3                                         4
Rexburg, ID 83440-5432                  Rexburg, ID 83440-5433                    Rexburg, ID 83440-5238


Brent Coffin                            Brian Shaune Elkins                       Brianna Jonathan Kjar
264 N 3rd E #102                        580 Sunflower Road                        565 Pioneer Road
P264ER                                  P580OR                                    173
Rexburg, ID 83440-1673                  Rexburg, ID 83440-3288                    Rexburg, ID 83440-4989
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Brianna Burton                         Brianna Schulkins
                                         Mailing    Matrix Page 5 of 20   Bridgette Corcoran
707 S 5th W                            894 Everette Place                 355 W 2nd S
1103                                   4                                  403
Rexburg, ID 83440-5216                 Rexburg, ID 83440-5450             Rexburg, ID 83440-2284


Brittney Tidwell                       Broc Spaulding                     Brock Jacobs
36 S 3rd E                             149 E 3rd S                        355 W 2nd S
Rexburg, ID 83440-2002                 2A                                 404
                                       Rexburg, ID 83440-2246             Rexburg, ID 83440-2284


Brody Eaton                            Brook Fullmer                      Bruno Leticia Araujo
900 Everett                            2060 E 500 N                       446 W 6th S
2                                      S2060TO                            #504
Rexburg, ID 83440-3801                 Saint Anthony, ID 83445-5304       Rexburg, ID 83440-4946


Cade Davie                             Calliese Cameron Chappell          Calliese Bronson
234 W 1st S                            318 Pioneer Road #20               318 Pioneer Road #20
208                                    2001                               2001
Rexburg, ID 83440-1898                 Rexburg, ID 83440-5254             Rexburg, ID 83440-5254


Cameron Kaitlyn White                  Cameron Katherine Sullivan         Cameron Lacey Kofford
234 W 1st S                            886 Everette Place                 629 Countryside
109                                    Unit 3                             Rexburg, ID 83440-5275
Rexburg, ID 83440-1888                 Rexburg, ID 83440-5446


Cameron Dayton                         Cameron G Chappell                 Cameron St Amant
265 E 2nd N                            318 Pioneer Road #20               707 S 5th W
B265AK                                 2001                               2903
Rexburg, ID 83440-1625                 Rexburg, ID 83440-5254             Rexburg, ID 83440-5221


Camerson Bennion                       Candy Iram Villa                   Carissa Traes Daniels-Brown
622 Valinda Lane                       225 N 1900 E                       912 Anne Street
J622OR                                 Rexburg, ID 83440-2904             4
Rexburg, ID 83440-2358                                                    Rexburg, ID 83440-5233


Carly Taylor Kozak                     Carol Grimmett                     Carol Wilson
882 Everette Place                     264 N 3rd E #505                   155 N 2400 E
1                                      H264UN - 505                       Saint Anthony, ID 83445-5726
Rexburg, ID 83440-5433                 Rexburg, ID 83440


Cassandra Matthew Webb                 Cassandra Cain                     Cassidy Spencer Chun
636 Valinda Lane                       900 Everett                        887 Everett Place
Rexburg, ID 83440-2358                 4                                  2
                                       Rexburg, ID 83440-3801             Rexburg, ID 83440-3845


Celeine Tanner Reese                   Celeste Zsembery                   Charlotte Russell
900 Everett                            234 W 1st S                        882 Everette Place
1                                      108                                4
Rexburg, ID 83440-3801                 Rexburg, ID 83440-1888             Rexburg, ID 83440-5433
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Chase Smith                            Chauncey
                                         MailingNeville
                                                    Matrix Page 6 of 20   Chelsie Lane McBride
149 E 3rd S                             234 W 1st S                        521 Countryside
4A                                      105                                Rexburg, ID 83440-5338
Rexburg, ID 83440-2246                  Rexburg, ID 83440-1888


Cheryl Whalley                          Chris Jessica Winters              Matthew Todd Christensen
234 W 1st S                             209 W 1st S                        Angstman Johnson, PLLC
4                                       Sugar City, ID 83448-1217          199 N. Capitol Blvd., Ste. 200
Rexburg, ID 83440-1888                                                     Boise, ID 83702-6197


Christi Bryton Nield                    Christian Choi                     Christopher Meagan Drake
638 Valinda Lane                        431 S 2nd W                        3.55 W 2nd S
Rexburg, ID 83440-2358                  #5-B                               404
                                        Rexburg, ID 83440-2310             Rexburg, ID 83440


Christopher Deeana Alexander            Christy Bartholomei                Ciara Jordan Kelley
318 Bluebell                            329 N Bridge Street                646 Sunflower Road
H318UN                                  B329AT                             Rexburg, ID 83440-3287
Rexburg, ID 83440-1720                  Saint Anthony, ID 83445-1446


Ciarra Taft Mitchell                    Cidnie Schwendiman                 Cira Gamboa-Long
884 Everette Place                      355 W 2nd S                        234 W 1st S
4                                       203                                108
Rexburg, ID 83440-5445                  Rexburg, ID 83440-2181             Rexburg, ID 83440-1888


Clairee Jordan                          Cleste Ralene Butcher              Clint Kristen Milne
36 N Bridge Street                      318 Pioneer Road                   912 Anne Street
2                                       102-B1                             2
Saint Anthony, ID 83445-2129            Rexburg, ID 83440-5254             Rexburg, ID 83440-5233


Roger Clubb                             Cody Emily Thiery                  Cody Nicole Lee
Simmons, Clubb & Hodges CPA’s PLLC      888 Everette Place                 355 W 2nd S
410 S Orchard St Ste 156                Unit 2                             204
Boise, ID 83705-1210                    Rexburg, ID 83440-5447             Rexburg, ID 83440-2284


Cody Harris                             Cody Richardson                    Cole Gunnoe
886 Everette Place                      234 W 1st S                        2401 S 4000 W
Unit 1                                  206                                S2401PA
Rexburg, ID 83440-5446                  Rexburg, ID 83440-1898             Rexburg, ID 83440-3946


Cole Hoffman                            Colter Sage Reeves                 Colter Miller
234 W 1st S                             707 S 5th W                        234 W 1st S
207                                     3203                               106
Rexburg, ID 83440-1898                  Rexburg, ID 83440-5221             Rexburg, ID 83440-1888


Colton Jayna Edwards                    Connor Webb                        Conor Melissa Mallory
894 Everette Place                      920 Anne Street                    264 N 3rd E
2                                       2                                  305
Rexburg, ID 83440-5450                  Rexburg, ID 83440-5234             Rexburg, ID 83440-1673
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Corey Moore                            Corinne KyleMatrix
                                         Mailing    Frye  Page 7 of 20    Corinne Azimi-Tabrizi
3750 Ridgeland Drive                    234 W 1st S                         888 Everette Place
Idaho Falls, ID 83401-6384              5                                   Unit 2
                                        Rexburg, ID 83440-1888              Rexburg, ID 83440-5447


Cory Fung                               Cory Fung                           Cosette DeFerrari
149 E 3rd S                             565 Pioneer Road                    234 W 1st S
3B                                      H565AY - 104                        201
Rexburg, ID 83440-2246                  Rexburg, ID 83440                   Rexburg, ID 83440-1898


Courney Blanchard                       Creighton Kaylee Davison            Curtis Jessica Higbee
310 N 6th W                             707 S 5th W                         471 W 1st N
3                                       2003                                #2 - downstairs
Saint Anthony, ID 83445-1353            Rexburg, ID 83440-5218              Rexburg, ID 83440-1405


Curtis Lindblom                         Cyler Horsley                       Dakota Blaser
707 S 5th W                             626 Valinda Lane                    4528 W 1000 N
2002                                    J626AE                              T4538UC
Rexburg, ID 83440-5218                  Rexburg, ID 83440-2358              Rexburg, ID 83440


Dakota Froehlich                        Dakota Noorda                       Dakota Parsons
49 E Main Street                        892 Everette Place                  149 E 3rd S
#8                                      Unit 4                              4B
Saint Anthony, ID 83445-1552            Rexburg, ID 83440-5449              Rexburg, ID 83440-2246


Dallin Heather Wrathall                 Daniel Hollin Parkinson             Daniel Jerry Virgin
127 S 4th W                             869 Capital Lane                    355 W 2nd S
1                                       Rexburg, ID 83440-5312              402
Rexburg, ID 83440-1988                                                      Rexburg, ID 83440-2284


Daniella Jedediah Rogers                Danielle Kastner                    Darby Joshua Beaulieu
900 Everett                             49 E Main Street                    318 Pioneer Road #20
1                                       6                                   2000
Rexburg, ID 83440-3801                  Saint Anthony, ID 83445-1552        Rexburg, ID 83440-5254


David Kali Solomon                      David Cofer                         David Flint
878 Everette Place                      264 N 3rd E #605                    573 Countryside
2                                       S264IN-605                          C573AM
Rexburg, ID 83440-5431                  Rexburg, ID 83440-1677              Rexburg, ID 83440-5338


Derek Samantha Elsmore                  Derek Vanessa Martin                Derek Clement
707 S 5th W                             234 W 1st S                         234 W 1st S
1102                                    101                                 W234IL-New-114
Rexburg, ID 83440-5216                  Rexburg, ID 83440-1888              Rexburg, ID 83440-1897


Devin Dalling                           Dimas Deva Patina                   Doheny LLC
234 W 1st S                             896 Everette Place                  5382 N. Morninggale Way
201                                     4                                   Boise, ID 83713-1447
Rexburg, ID 83440-1898                  Rexburg, ID 83440-5451
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Don Lauren Kussee                      Donald Coltrane
                                         Mailing    Matrix Page 8 of 20   Dustin Shantel Stowe
398 Pioneer Road                        219 E 2nd S                        892 Everette Place
3102                                    2 - downstairs                     Unit 3
Rexburg, ID 83440-1996                  Rexburg, ID 83440                  Rexburg, ID 83440-5449


Dylan Webster                           EJC LLC                            EUDA LLC
234 W 1st S                             5382 N. Morninggale Way            5382 N. Morninggale Way
213                                     Boise, ID 83713-1447               Boise, ID 83713-1447
Rexburg, ID 83440-4716


Edward Phillips                         Elain Alberto Arellano             Elder Mardis
355 W 2nd S                             885 Capital Lane                   234 W 1st S
100                                     N885IS                             112
Rexburg, ID 83440-2181                  Rexburg, ID 83440-5312             Rexburg, ID 83440-4715


Elder Mardis                            Elizabeth James Powell             Elizabeth Willson
878 Everette Place                      318 Bluebell                       49 E Main Street
4                                       Rexburg, ID 83440-1720             2
Rexburg, ID 83440-5431                                                     Saint Anthony, ID 83445-1552


Emilee Allen                            Emilee Lloyd                       Emily Ruleiote Togagae
234 W 1st S                             892 Everette Place                 520 Sunflower
205                                     Unit 4                             Rexburg, ID 83440-3288
Rexburg, ID 83440-1898                  Rexburg, ID 83440-5449


Emily Hanson                            Emily Larson                       Emily Mainord
318 Pioneer Roadd                       234 W 1st S                        900 Everette
100-B1                                  212                                2
Rexburg, ID 83440-5254                  Rexburg, ID 83440-4716             Rexburg, ID 83440-3801


Emily Pitt                              Emily Sanders                      Emma Robert Schmidt
626 Valinda Lane                        707 S 5th W                        255 E Main Street
Rexburg, ID 83440-2358                  3203                               16
                                        Rexburg, ID 83440-5221             Rexburg, ID 83440-2054


Emylly Stackman                         Eric Rachel Sande                  Erica Thomas Mouser
264 N 3rd E                             638 Valinda Lane                   198 N Hill Road
102                                     Rexburg, ID 83440-2358             Rexburg, ID 83440-5001
Rexburg, ID 83440-1673


Erica Thomas Mouser                     Erik Evensen                       Erin Nathan Fleming
277 Marianne Drive                      888 Everette Place                 928 Anne Street
Rexburg, ID 83440-1432                  Unit 2                             1
                                        Rexburg, ID 83440-5447             Rexburg, ID 83440-5235


Ernesto Monzano                         Ethan tiffany Pyle                 Ethan Russon
342 W 1st S                             638 Valinda Lane                   234 W 1st S
802                                     Rexburg, ID 83440-2358             212
Rexburg, ID 83440-5205                                                     Rexburg, ID 83440-4716
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31        Desc
Ethan Young                            Evan  LillianMatrix
                                         Mailing     Bigelow Page 9 of 20 Ezra Lewis
707 S 5th W                             952 Anne Street                    125 S 4th W
3303                                    1                                  4
Rexburg, ID 83440-5222                  Rexburg, ID 83440-5238             Rexburg, ID 83440-1978


Feryn Jones                             David M Fogg                       Fora Financial
49 E Main Street                        ELC Legal Services, LLC            519 8th Avenue, 11th Floor
#2                                      3142 W. Belltower Dr.              New York, NY 10018-4581
Saint Anthony, ID 83445-1552            Meridian, ID 83646-4882


Gannon Hess                             Gary L. Rainsdon                   Gerdon Rogers
264 N 3rd E                             P. O. Box 566                      707 S 5th W
703                                     Twin Falls, Idaho 83303-0566       1103
Rexburg, ID 83440-1677                                                     Rexburg, ID 83440-5216


Glenn Byler                             Gonzalo Sanhueza                   Graffiti Hair Salon
247 Georgetown                          928 Anne Street                    402 W 4th S
D247AV                                  3                                  300
Rexburg, ID 83440-5274                  Rexburg, ID 83440-5235             Rexburg, ID 83440-2640


Daniel C Green                          Gunnar Norton                      Hadley Joshua Pinder
POB 1391                                36 S 3rd e                         912 Anne Street
Pocatello, ID 83204-1391                Rexburg, ID 83440-2002             1
                                                                           Rexburg, ID 83440-5233


Hadley Palmer                           Haley Spencer Wells                Hanna Ficklin
4205 S 3300 W                           892 Everette Place                 340 N 12th W
Rexburg, ID 83440-4238                  Unit 1                             37
                                        Rexburg, ID 83440-5449             Rexburg, ID 83440-5423


Hannah John Collins                     Hannah Josh Wray                   Hannah Justin Nelson
234 W 1st S                             234 W 1st S                        707 S 5th W
W234IL-New-212                          113                                3300
Rexburg, ID 83440-1897                  Rexburg, ID 83440-4715             Rexburg, ID 83440-5222


Hannah Robert Pymm                      Hannah Thornton                    Hans Hurst
564 Sunflower                           264 N 3rd E                        310 N 6th W
Rexburg, ID 83440-3288                  103                                3
                                        Rexburg, ID 83440-1673             Saint Anthony, ID 83445-1353


Harrison Bateman                        Havan Christensen                  Hayden Searle
234 W 1st S                             318 Pioneer Road                   707 S 5th W
4                                       100-B2                             2001
Rexburg, ID 83440-1888                  Rexburg, ID 83440-5254             Rexburg, ID 83440-5218


Haylie Kluksdal                         Heather Trae Handy                 Heather Heupel
49 E Main Street                        867 Capital Avenue                 936 Anne Street
10                                      C867OO                             2
Saint Anthony, ID 83445-1552            Rexburg, ID 83440-5312             Rexburg, ID 83440-5236
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31        Desc
Heidi Reed Riphenburg                  Heron FamilyMatrix
                                         Mailing   Trust  Page 10 of 20   Hilary Smith
635 S 5th W                             Tammara Heron                      628 Valinda Lane
Rexburg, ID 83440-9688                  3464 W Fieno Dr                    Rexburg, ID 83440-2358
                                        Eagle ID 83616-4160


Noah G. Hillen                          Hyrum Jessica Smith                Hyrum Shelby Simms
P.O. Box 6538                           952 Anne Street                    318 Pioneer Road
Boise, ID 83707-6538                    3                                  2002
                                        Rexburg, ID 83440-5238             Rexburg, ID 83440-5281


Hyrum Sharp                             Hyrum Sharp                        Ian West
340 N 12th W                            4205 S 3300 W                      888 Anne Street
20                                      Rexburg, ID 83440-4238             4
Rexburg, ID 83440-5339                                                     Rexburg, ID 83440-5204


Idaho State Tax Commission              Internal Revenue Service           Jaclyn Matt Bauer
P.O. Box 36                             550 W. Fort St., MSC041            253 Georgetown
Boise, ID 83722-0410                    Boise, ID 83724-0041               P253EN
                                                                           Rexburg, ID 83440-5274


Jacob LEah Maughan                      Jacob Hooton                       Jacobo Salan
888 Anne Street                         564 SUnflower                      234 W 1st S
3                                       R564OB                             111
Rexburg, ID 83440-5204                  Rexburg, ID 83440                  Rexburg, ID 83440-4715


Jade Ryland Rammell                     Jaden Long                         Jaesi Bochenek
860 S 5th W                             234 W 1st S                        882 Everette Place
4                                       108                                3
Rexburg, ID 83440-5185                  Rexburg, ID 83440-1888             Rexburg, ID 83440-5433


Jagger Leon                             Jaira Perez                        James Kalee Whittle
431 S 2nd W                             234 W 1st S                        565 Pioneer Road
#1-B                                    202                                173
Rexburg, ID 83440-2310                  Rexburg, ID 83440-1898             Rexburg, ID 83440-4989


James Harris                            James Hough                        Janay Thomas Spjute
880 Everette Place                      888 Anne Street                    234 W 1st S
4                                       2                                  211
Rexburg, ID 83440-5432                  Rexburg, ID 83440-5204             Rexburg, ID 83440-4716


Jansen Megan Benjamin                   Jared Natalie Pickford             Jared & Natalie Pickford
896 Everette Place                      342 W 1st S                        3002 N Waverly Rd
3                                       601                                Idaho Falls, ID 83401-1142
Rexburg, ID 83440-5451                  Rexburg, ID 83440-5159


Jared Harriman                          Jared Pett                         Jarrett Donna Widdison
49 E Main Street                        707 S 5th W                        4205 S 3300 W
#9                                      603                                Rexburg, ID 83440-4238
Saint Anthony, ID 83445-1552            Rexburg, ID 83440-5213
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Jase Madison Hughes                    Jasmine
                                         MailingTimothy
                                                  MatrixOsbornPage 11 of 20 Jason Michelle Melchor
264 N 3rd E                             920 Anne Street                       4086 E 73 N
503                                     3                                     Rigby, ID 83442-5716
Rexburg, ID 83440-1674                  Rexburg, ID 83440-5234


Jeffrey Smith                           Jeffrey Von Hill                      Jeffry Wright
264 N 3rd E                             2580 Everon                           900 Everett
604                                     Idaho Falls, ID 83401-5404            4
Rexburg, ID 83440-1677                                                        Rexburg, ID 83440-3801


Jenette Craig Whetten                   Jenna William Stratton                Jenna Mingledorff
954 Trejo                               960 Anne Street                       707 S 5th W
Rexburg, ID 83440                       4                                     2000
                                        Rexburg, ID 83440-5239                Rexburg, ID 83440-5218


Jennie Joshua Allen                     Jescenda Bichler                      Jessica Hyrum Smith
418 S 3000 W                            206 N 4000 E                          264 N 3rd E
BRU418                                  G206RO                                305
Rexburg, ID 83440-3704                  Rigby, ID 83442-5752                  Rexburg, ID 83440-1673


Jessica Kevin Neff                      Jessica Preston Nygren                Jessica Whiting
520 W 7th S                             595 Countryside                       264 N 3rd E
113                                     Rexburg, ID 83440-5338                204
Rexburg, ID 83440-2476                                                        Rexburg, ID 83440-1673


Jesus (Jesse) Gallegos                  JoAnn Nathan Flake                    Joe Chantelle Wilde
294 Oaktrail                            707 S 5th W #32‘                      272 W Ririe Hwy
H294IL                                  3200                                  Ririe, ID 83443-5031
Rexburg, ID 83440-2622                  Rexburg, ID 83440-5215


John Kofoed                             John Michelson/Andrew Miller          John Voyles
234 W 1st S                             355 W 2nd S                           900 Everett
109                                     100                                   1
Rexburg, ID 83440-1888                  Rexburg, ID 83440-2181                Rexburg, ID 83440-3801


Jonathan Hald                           Jone Heber Hepworth                   Jordan Makenzie Stowell
898 Everett Place                       484 Sunflower                         928 Anne Street
3                                       F484ER                                3
Rexburg, ID 83440-5463                  Rexburg, ID 83440-4921                Rexburg, ID 83440-5235


Jordan Daniels                          Jordan Ewing                          Jory Lacey Zollinger
894 Everette Place                      707 S 5th W                           1605 E 300 N
2                                       2001                                  1
Rexburg, ID 83440-5450                  Rexburg, ID 83440-5218                Saint Anthony, ID 83445-5200


Joseph Acker                            Joseph Eborall                        Joseph Jones
892 Everette Place                      173 N 3rd E                           206 N 4000 E
Unit 4                                  lower                                 Rigby, ID 83442-5752
Rexburg, ID 83440-5449                  Rexburg, ID 83440-1627
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31           Desc
Joseph Ortega                          Joshua  McKinzie
                                         Mailing  MatrixTapp Page 12 of 20 Joshua Schofield
707 S 5th W                             894 Everette Place                    2529 Eagle Drive
3303                                    4                                     Ammon, ID 83406-4919
Rexburg, ID 83440-5222                  Rexburg, ID 83440-5450


Juan Brambila                           Juan Ramirez                          Julia Wagstaff
707 S 5th W                             294 Oaktrail                          355 W 2nd S
2903                                    Rexburg, ID 83440-2622                302
Rexburg, ID 83440-5221                                                        Rexburg, ID 83440-2284


Juliana Keith Drake                     Juliann Matthew Self                  KEvin Jones
355 W 2nd S                             904 S 2400 W                          887 Evereeeett Place 83440-3844
304                                     Rexburg, ID 83440-4752
Rexburg, ID 83440-2284


Kade ShaeLynn Allred                    Kaden Kaylie Atwood                   Kamassa Grover
707 S 5th W                             896 Everette Place                    318 Pioneer Road
2000                                    3                                     101-A
Rexburg, ID 83440-5218                  Rexburg, ID 83440-5451                Rexburg, ID 83440-5255


Karissa Joshua Wold                     Karrington Woods                      Kasey Merrill
5382 S 1650 W                           355 W 2nd S                           355 W 2nd S
Rexburg, ID 83440-4412                  301                                   302
                                        Rexburg, ID 83440-2284                Rexburg, ID 83440-2284


Kathlyn Brokens                         Kathryn Camille Stronks               Katie Robert Drasso
340 N 12th W                            565 Pioneer Road                      707 S 5th W #33
37                                      66                                    3302
Rexburg, ID 83440-5423                  Rexburg, ID 83440-4905                Rexburg, ID 83440-5215


Katie Shelton                           Kaydree Butterfield                   Kayla Travis Neri
573 Countryside                         318 Pioneer Road                      306 N 1st E
Rexburg, ID 83440-5338                  103-A                                 Saint Anthony, ID 83445-1505
                                        Rexburg, ID 83440-5255


Kaylee Tyler Carter                     Kaylee Holmstead                      Keeley Spencer Imlah
269 Ricks Avenue                        960 Anne Street                       587 Legacy Lane
H269EN                                  1                                     Rexburg, ID 83440-5156
Rexburg, ID 83440-1631                  Rexburg, ID 83440-5239


Keisha Kauer                            Keith Bonnie Allen                    Kelli Hurley
318 Pioneer Road                        148 W 3rd North Street                894 Everette Place
2001                                    D148EA                                2
Rexburg, ID 83440-5281                  Saint Anthony, ID 83445               Rexburg, ID 83440-5450


Kelsi Louis Vasquez                     Kelsie Bryce Morrison                 Kendall Zeitner
603 Trejo                               340 N 12th W                          886 Everette Place
Rexburg, ID 83440-2579                  14                                    Unit 2
                                        Rexburg, ID 83440-5339                Rexburg, ID 83440-5446
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Kenneth Stephanie Baxter               Kenzy  Katelyn
                                         Mailing      Fogle Page 13 of 20
                                                  Matrix                  Kevin Elena Stolk
265 E 2nd N                            952 Anne Street                   622 Valinda Lane
B265AK                                 1                                 Rexburg, ID 83440-2358
Rexburg, ID 83440-1625                 Rexburg, ID 83440-5238


Kevin Billeter                         Kevin Larsen                      Kevin Martin
707 S 5th W                            707 S 5th W                       264 N 3rd E
601                                    3202                              103
Rexburg, ID 83440-5213                 Rexburg, ID 83440-5221            Rexburg, ID 83440-1673


Kiley Baker                            Kimberlee Peterson                Kimberly Derek Anderson
952 Anne Street                        234 W 1st S                       520 Sunflower
3                                      114                               P520OR
Rexburg, ID 83440-5238                 Rexburg, ID 83440-4715            Rexburg, ID 83440-3288


Kimberly Jaques                        Kinadie Heyrend                   Kira Scott Howard
4908 W. Pillar Drive                   49 E Main Street                  707 S 5th W
Herriman, UT 84096-1289                #8                                2903
                                       Saint Anthony, ID 83445-1552      Rexburg, ID 83440-5221


Kristi Greg Grigg                      Kristina Buno                     Kyle Stephen Malone
340 N 12th W                           173 N 3rd E                       431 S 2nd W
14                                     lower                             3 - private
Rexburg, ID 83440-5339                 Rexburg, ID 83440-1627            Rexburg, ID 83440


Kyle Batson                            Kyle Kindred                      Kylie Dinehart
880 Everette Place                     888 Everette Placve               898 Everett Place
1                                      Unit 1                            4
Rexburg, ID 83440-5432                 Rexburg, ID 83440-5447            Rexburg, ID 83440-5463


Lana Randy Nelson                      Lauren Howard                     Leslie Peterson
5167 S Highway 191                     234 W 1st S                       306 Oaktrail Drive
Rexburg, ID 83440-4256                 111                               Rexburg, ID 83440-2575
                                       Rexburg, ID 83440-4715


Lexie Loveland                         Lincoln Sydney Cook               Linzy Tanner Palmer
234 W 1st S                            707 S 5th W                       886 Everette Place
106                                    2800                              Unit 4
Rexburg, ID 83440-1888                 Rexburg, ID 83440-5220            Rexburg, ID 83440-5446


Lisa Dayley                            Lucas Griffin                     Luis Gonzalez
264 N 3rd E #604                       125 S 4th W                       960 Anne Street
B264RO-604                             4                                 2
Rexburg, ID 83440-1677                 Rexburg, ID 83440-1978            Rexburg, ID 83440-5239


Luisa Silva                            Lydia Larson                      Lyle Henderson
125 S 4th W                            564 Sunflower                     888 Anne Street
3                                      Rexburg, ID 83440-3288            4
Rexburg, ID 83440-1978                                                   Rexburg, ID 83440-5204
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31          Desc
Maggie Lyons                           MaKylie ReamMatrix Page 14 of 20
                                         Mailing                          Maddison O’very
Resolve Financial Group                 318 Pioneer Road                     960 Anne Street
PO Box 598                              100-A                                2
Hayden, ID 83835-0598                   Rexburg, ID 83440-5255               Rexburg, ID 83440-5239


Madison Michael Bennett                 Madison Gifford                      Madison Zobrist
707 S 5th W                             707 S 5th W                          234 W 1st S
600                                     1103                                 113
Rexburg, ID 83440-5213                  Rexburg, ID 83440-5216               Rexburg, ID 83440-4715


Maeser Sarah Frederickson               Mandy Gonzalez                       Paul Roland Mangiantini
882 Everette Place                      342 W 1st S                          Mangiantini Law Office
2                                       802                                  1139 S Island Glenn Way
Rexburg, ID 83440-5433                  Rexburg, ID 83440-5205               Eagle, ID 83616-7103


Jed W. Manwaring                        Marci Price                          Mark Tiffany Anderson
Evans Keane LLP                         264 N 3rd e                          521 Countryside Avenue
 1161 W. River St.                      703                                  O521RM
Suite 100                               Rexburg, ID 83440-1677               Rexburg, ID 83440-5338
PO Box 959
Boise, ID 83701-0959
Mary Watkins                            Matthew Lori Watkins                 Matthew Hawes
398 Pioneer Road                        936 Anne Street                      707 S 5th W
3202                                    4                                    2302
Rexburg, ID 83440-1996                  Rexburg, ID 83440-5236               Rexburg, ID 83440-5219


Matthew Martineau                       Matthew Perez                        Matthew Spencer
920 Anne Street                         246 W 9th S                          900 Everett
4                                       Saint Anthony, ID 83445-1912         2
Rexburg, ID 83440-5234                                                       Rexburg, ID 83440-3801


Mattia DiNiro                           Mayelin Giron-Gonzalez               Mayren Madrigal
234 W 1st S                             355 W 2nd S                          364 Mariah Avenue
108                                     404                                  Rexburg, ID 83440-2569
Rexburg, ID 83440-1888                  Rexburg, ID 83440-2284


McCauley Morris                         McKenna Boylan                       McKenna Chatterton
49 E Main Street                        880 Everette Place                   888 Everette Place
6                                       2                                    Unit 1
Saint Anthony, ID 83445-1552            Rexburg, ID 83440-5432               Rexburg, ID 83440-5447


Means                                   Mechele Eckman                       Megan Noble Hamblin
234 W 1st S                             264 N 3rd E #301                     127 S 4th W
7                                       301                                  4
Rexburg, ID 83440-1884                  Rexburg, ID 83440-1673               Rexburg, ID 83440-1988


Megan Nelson                            Melinda Stroud-Barson                Melissa Chester Porter
234 W 1st S                             602 Trejo                            670 Nina Drive
105                                     Rexburg, ID 83440-2579               Rexburg, ID 83440-1709
Rexburg, ID 83440-1888
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Melissa Trowbridge                     Micahlyn
                                         MailingJolley
                                                   Matrix Page 15 of 20   Michael Cherie Roedel
625 S 5th W                             707 S 5th W                         4325 E 300 N
Rexburg, ID 83440-9688                  603                                 Rigby, ID 83442-5892
                                        Rexburg, ID 83440-5213


Michael Kelsey Minarik                  Michael Shaylee Airth               Michael Simmons
890 Everette Place                      234 W 1st S                         234 W 1st S
Unit 1                                  W234IL-New-214                      204
Rexburg, ID 83440-5448                  Rexburg, ID 83440-1897              Rexburg, ID 83440-1898


Michela Melone                          Michelle Lamartine                  Michon Mele-Clark
234 W 1st S                             928 Anne Street                     2365 W 3000 N
108                                     3                                   Rexburg, ID 83440-3224
Rexburg, ID 83440-1888                  Rexburg, ID 83440-5235


Mignonne Spencer Slaugh                 Mikayla Wadley                      Mikhail Jimenez
355 W 2nd S                             49 E Main Street                    431 S 2nd W
202                                     9                                   #4-A
Rexburg, ID 83440-2181                  Saint Anthony, ID 83445-1552        Rexburg, ID 83440-2310


Millington Zwygart CPA                  Mitchell Shelby Nielson             Mitchell Thomas
1803 Ellis Avenue                       888 Everette Place                  234 W 1st S
Caldwell, ID 83605-4810                 Unit 3                              6
                                        Rexburg, ID 83440-5447              Rexburg, ID 83440-1888


Morgan Anderson                         Morgan Graves                       Morgan Keith Andrews
49 E Main Street                        355 W 2nd S                         355 W 2nd S
#8                                      100                                 100
Saint Anthony, ID 83445-1552            Rexburg, ID 83440-2181              Rexburg, ID 83440-2181


Mosiah Vastro                           Murri Lund                          NICHOLAS JEFFERY STUART
888 Everette Place                      234 W 1st S                         1834 MICHAEL STREET
Unit 2                                  209                                 IDAHO FALLS, ID 83402-1736
Rexburg, ID 83440-5447                  Rexburg, ID 83440-1898


Natalie Bloomfield                      Natalie Nakkhongkham                Nathan Angel Fleming
264 N 3rd E                             234 W 1st S                         167 S 3rd E
703                                     6                                   167
Rexburg, ID 83440-1677                  Rexburg, ID 83440-1888              Rexburg, ID 83440-2003


Nathan Stephanie Preston                Nathan St Jeor                      Nathan Woolf
446 W 6th S                             318 Pioneer Road                    896 Everette Place
505                                     2001                                1
Rexburg, ID 83440-4946                  Rexburg, ID 83440-5281              Rexburg, ID 83440-5451


Nelson Villegas                         New Era Lending, LLC                Nicholas Rachel Stuart
364 Mariah Avenue                       1201 North Orange Street            2441 W 960 S
Rexburg, ID 83440-2569                  Suite 762                           Rexburg, ID 83440-4733
                                        Wilmington, DE 19801-1175
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31        Desc
Nicholas Board                         Nicholas
                                         MailingMartinez
                                                   Matrix Page 16 of 20   Nick Stevens
894 Everette Place                      431 S 2nd W                        890 Everette Place
4                                       5-A                                Unit 4
Rexburg, ID 83440-5450                  Rexburg, ID 83440-2310             Rexburg, ID 83440-5448


Nicolas Byrd                            Oaklands LLC                       Oaklie Wayman
149 E 3rd S                             5382 N Morninggale Way             880 Everette Place
2B                                      Boise, ID 83713-1447               4
Rexburg, ID 83440-2246                                                     Rexburg, ID 83440-5432


Ossie Ralphs                            Pale Tuifalasai                    Paradigm Property Management
264 N 3rd E                             49 E Main Street                   429 SW 5th Ave. Ste. 110
102                                     10                                 Meridian, ID 83642-5037
Rexburg, ID 83440-1673                  Saint Anthony, ID 83445-1552


Paradigm Property Solutions             Paradigm Property Solutions        Patricia Thomas
429 SW 5th Ave. Ste. 110                PO Box 385                         888 Anne Street
Meridian, ID 83642-5037                 Meridian, ID 83680-0385            2
                                                                           Rexburg, ID 83440-5204


Paul Kim Jensen                         Paul Lilibeth Sandoval             Pauline Tuifalasai
123 Hidden Valley                       670 Nina Drive                     565 Pioneer Road
123                                     Rexburg, ID 83440-1709             121
Rexburg, ID 83440-3573                                                     Rexburg, ID 83440-4883


Peter Kelsie Oaks                       Nate Peterson                      Preston Anderson
707 S 5th W                             Nate Peterson Law PLLC             264 N 3rd E
2200                                    355 W. Myrtle, Suite 101           703
Rexburg, ID 83440-5219                  Boise, ID 83702-7607               Rexburg, ID 83440-1677


Preston Burkhart                        Rachaell Lopez                     Rachel Shawn Phillips
707 S 5th W                             49 E Main Street                   234 W 1st S
2000                                    10                                 3
Rexburg, ID 83440-5218                  Saint Anthony, ID 83445-1552       Rexburg, ID 83440-1888


Rachel Tyler West                       Rachel Reynolds                    Rachel Talley
8123 E HWY 33                           5115 S 4800 W                      127 S 4th W
Newdale, ID 83436-1203                  Rexburg, ID 83440-4259             1
                                                                           Rexburg, ID 83440-1988


Gary L. Rainsdon                        Randy Hathaway                     Rebecca Aaron Wilkey
POB 506                                 960 Anne Street                    520 W 7th S
Twin Falls, ID 83303-0506               3                                  114
                                        Rexburg, ID 83440-5239             Rexburg, ID 83440-2476


Rebecca Field                           Rebekah Archer                     Reece Barker
2401 S 4000 W                           318 Pioneer Road                   49 E Main Street
S2491PA                                 101-B1                             #9
Rexburg, ID 83440-3946                  Rexburg, ID 83440-5254             Saint Anthony, ID 83445-1552
                    Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Rentmaster of Rexburg, LLC                Richard
                                            MailingWhitney
                                                     MatrixWoods Page 17 of 20 Robert Whitney Christensen
429 SW 5th Ave. Ste. 110                   125 S 4th W                             251 Colonial way
Meridian, ID 83642-5037                    2                                       N251IS
                                           Rexburg, ID 83440-1978                  Rexburg, ID 83440-5311


Robert Brown                               Ronald Jaques                           Rosanna Decker
155 N 2400 E                               1505 NW 1st St.                         898 Everett Place
K155LE                                     Meridian, ID 83642-2209                 3
Saint Anthony, ID 83445-5726                                                       Rexburg, ID 83440-5463


Russ Clark                                 Ryan Brown                              Ryan Jones
2365 W 3000 N                              878 Everette Place                      890 Andrews Place
R2365OB                                    3                                       4
Rexburg, ID 83440                          Rexburg, ID 83440-5431                  Rexburg, ID 83440-5182


Rye Mortensen                              SAlyssa Staker                          Sakaraia Waimila
4205 S 3300 W                              890 Everette Place                      234 W 1st S
Rexburg, ID 83440-4238                     Unit 4                                  7
                                           Rexburg, ID 83440-5448                  Rexburg, ID 83440-1884


Samantha Andra                             Samuel Malloy                           Samuel Vargas
355 W 2nd S                                880 Everette                            264 N 3rd E
203                                        2                                       304
Rexburg, ID 83440-2181                     Rexburg, ID 83440-5432                  Rexburg, ID 83440-1673


Sara Hall                                  Sarah Takeshi Yanagita                  Sarah Gordon
707 S 5th W                                585 Legacy Lane                         234 W 1st S
601                                        Rexburg, ID 83440-5156                  109
Rexburg, ID 83440-5213                                                             Rexburg, ID 83440-1888


Sarah Homer                                Sarah Mackillop                         Savannah Isaiah Stanfield
219 E 2nd S                                264 N 3rd E                             707 S 5th W
1 - upstairs                               203                                     3201
Rexburg, ID 83440                          Rexburg, ID 83440-1673                  Rexburg, ID 83440-5221


Scott Carisa Williams                      Shannon Zobrist                         Shari Bradford
1950 W 5500 S                              234 W 1st S                             9750 W Amity
Rexburg, ID 83440-4355                     113                                     B975OY
                                           Rexburg, ID 83440-4715                  Boise, ID 83709-5315


Shayla Davis                               Shaylee Tyler Mondragon                 Shayli Wood-Larsen
707 S 5th W                                565 Countryside                         707 S 5th W
2002                                       Rexburg, ID 83440-5338                  3202
Rexburg, ID 83440-5218                                                             Rexburg, ID 83440-5221


Shelby Tyler Harrigfeld                    Shelby Pawlak                           Shelley Gee
565 Pioneer Road #121                      878 Everette Place                      707 S 5th W
F565IE-121                                 3                                       602
Rexburg, ID 83440-4883                     Rexburg, ID 83440-5431                  Rexburg, ID 83440-5213
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31           Desc
Sherina Jones                          Sierra  Brett
                                         Mailing     Robinson Page 18 of 20
                                                  Matrix                    Sierra Paulson
355 W 2nd S                             562 Sunflower Road                    960 Anne Street
502                                     Rexburg, ID 83440-3288                3
Rexburg, ID 83440-2284                                                        Rexburg, ID 83440-5239


Sofia Hepworth                          Sofia Hoffman                         Spencer Kay
894 Everette Place                      888 Anne Street                       264 N 3rd E
1                                       4                                     203
Rexburg, ID 83440-5450                  Rexburg, ID 83440-5204                Rexburg, ID 83440-1673


Spencer Mcfarland                       Spencer Moser                         Spencer Widerburg
125 S 4th W                             707 S 5th W                           234 W 1st S
3                                       3301                                  107
Rexburg, ID 83440-1978                  Rexburg, ID 83440-5222                Rexburg, ID 83440-1888


Stacey Taumoefolau                      Stephanie Luke Olson                  Stephanie Tyler Williams
234 S 1st S                             42 W 1st N                            234 W 1st S
7                                       Rexburg, ID 83440-1507                203
Rexburg, ID 83440                                                             Rexburg, ID 83440-1898


Stephanie Powers                        Steve Lewis                           Steven Dean
49 E Main Street                        523 Countryside                       707 S 5th W
7                                       Rexburg, ID 83440-5338                2002
Saint Anthony, ID 83445-1552                                                  Rexburg, ID 83440-5218


Steven Delgado                          Steven Grow                           Steven Poulter
234 W 1st S                             264 N 3rd E #204                      652 Trejo Street
7                                       E264PP                                Rexburg, ID 83440-2579
Rexburg, ID 83440-1884                  Rexburg, ID 83440-1673


Sydney Stamper                          Sydnie Fitzpatrick                    T Street LLC
952 Anne Street                         900 Everett                           5382 N. Morninggale Way
1                                       2                                     Boise, ID 83713-1447
Rexburg, ID 83440-5238                  Rexburg, ID 83440-3801


Talon Adair                             Tana Bolinger                         Tanner Call
431 S 2nd W                             264 N 3rd E #605                      234 W 1st S
#4-B                                    S264IN-605                            109
Rexburg, ID 83440-2310                  Rexburg, ID 83440-1677                Rexburg, ID 83440-1888


Tanner Sprenkle                         Tanya Batdorff                        Tara Hill
49 E Main Street                        219 E 2nd S                           264 N 3rd E #102
6                                       1 - upstairs                          P264ER
Saint Anthony, ID 83445-1552            Rexburg, ID 83440                     Rexburg, ID 83440-1673


Tayler Nichols                          Tayler West                           Taylor Larsen
4538 W 1000 N                           888 Anne Street                       892 Everette Place
Rexburg, ID 83440-3033                  4                                     Unit 2
                                        Rexburg, ID 83440-5204                Rexburg, ID 83440-5449
                 Case 18-00851-TLM   Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31 Desc
Taylor Wanlass                         Teagan Carroll
                                         Mailing   Matrix Page 19 of 20   Teresa Wiscovitch
707 S 5th W                            898 Everett Place                 880 Everette Place
3301                                   2                                 1
Rexburg, ID 83440-5222                 Rexburg, ID 83440-5463            Rexburg, ID 83440-5432


Tesa Ulaiasi Manu                      Tessa Graves                      Tessara Rollins
355 W 2nd S                            892 Everette Place                707 S 5th W
101                                    Unit 4                            2002
Rexburg, ID 83440-2181                 Rexburg, ID 83440-5449            Rexburg, ID 83440-5218


Thomas Widdison                        Thuong Phan                       Tien Phan
173 N 3rd E                            234 W 1st S                       431 S 2nd W
upper                                  7                                 2 - private
Rexburg, ID 83440-1627                 Rexburg, ID 83440-1884            Rexburg, ID 83440


Timothy Shannon Muhlestein             Timothy Allen                     Timothy Wray
520 W 7th S                            900 Everett                       882 Everette Place
114                                    1                                 4
Rexburg, ID 83440-2476                 Rexburg, ID 83440-3801            Rexburg, ID 83440-5433


Tomas Ashley Jurkuvenas                Tracy Soriano                     Travis Shurtliff
520 W 7th S                            707 S 5th W                       355 W 2nd S
114                                    2903                              303
Rexburg, ID 83440-2476                 Rexburg, ID 83440-5221            Rexburg, ID 83440-2284


Trestles LLC                           Trevor Bigham                     Trevor Knudson
5382 N. Morninggale Way                340 N 12th W                      149 E 3rd S
Boise, ID 83713-1447                   37                                5
                                       Rexburg, ID 83440-5423            Rexburg, ID 83440-2246


Trevor Thompson                        Treya Smithson                    Ty Driggs
884 Everette Place                     707 S 5th W                       898 Everett Place
Unit 1                                 2903                              4
Rexburg, ID 83440-5445                 Rexburg, ID 83440-5221            Rexburg, ID 83440-5463


Tyler Bergstrom                        Tyler Covey                       Tyler Fuqya
878 Everette Place                     49 E Main Street                  501 Countryside
1                                      #2                                B501OY
Rexburg, ID 83440-5431                 Saint Anthony, ID 83445-1552      Rexburg, ID 83440-5338


Tyler Jensen                           Tyler Kelly                       Tyler Pehl
234 W 1st S                            898 Everett Place                 707 S 5th W
113                                    2                                 2903
Rexburg, ID 83440-4715                 Rexburg, ID 83440-5463            Rexburg, ID 83440-5221


US Trustee                             Uhlenhoff, et.al.                 Unique Property Management
Washington Group Central Plaza         3327 N Eagle Rd.                  7028 Kearny Dr.
720 Park Blvd, Ste 220                 Ste 110 - 112                     Huntington Beach, CA 92648-6254
Boise, ID 83712-7785                   Eagle, ID 83616
                 Case 18-00851-TLM                Doc 89-1 Filed 05/29/20 Entered 05/29/20 11:24:31                            Desc
Valerie Edrington                                   Vickie Morales
                                                      Mailing   Matrix Page 20 of 20   Walter Juarez
894 Everette Place                                     173 N 3rd E                                          149 E 3rd S
1                                                      upper                                                1
Rexburg, ID 83440-5450                                 Rexburg, ID 83440-1627                               Rexburg, ID 83440-2246


Walter Pittaway                                        Wayne Vitali                                         Whitney Anderson
264 N 3rd E                                            398 Pioneer Road                                     227 N 1900 E
303                                                    3                                                    G227RI
Rexburg, ID 83440-1673                                 Rexburg, ID 83440-1944                               Rexburg, ID 83440-2904


William Montesdeoca                                    Brent R Wilson                                       Zach Kiley Curtis
149 E 3rd S                                            Hawley Troxell Ennis & Hawley LLP                    269 Ricks Avenue
5                                                      877 Main Street                                      H269EN
Rexburg, ID 83440-2246                                 Suite 1000                                           Rexburg, ID 83440-1631
                                                       Boise, ID 83702-5884

Zachary Whetstone
912 Anne Street
3
Rexburg, ID 83440-5233




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Ace Funding Source LLC
366 North Broadway
Jericho, NY 11753




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Evans Keane LLP                                     (d)Noah G. Hillen                                    (u)Jed Manwaring
                                                       P.O. Box 6538
                                                       Boise, ID 83707-6538



End of Label Matrix
Mailable recipients     579
Bypassed recipients       3
Total                   582
